UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEBRA JONES-CRUZ,

                          Plaintiff,                               ORDER

            - against -                                      19 Civ. 6910 (PGG)

VICTOR RIVERA, individually and in his
capacity as VP Local 1199 SEIU, LOCAL
1199 SEIU, and BROOKDALE
UNIVERSITY HOSPITAL MEDICAL
CENTER,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the following schedule will apply to Defendants’

motions to dismiss:

              1. Defendants’ motions are due on December 18, 2019;

              2. Plaintiff’s opposition is due on January 8, 2020; and

              3. Defendants’ reply, if any, is due on January 15, 2020.

       The conference presently scheduled for November 21, 2019 is adjourned sine die.

Dated: New York, New York
       November 20, 2019
